PRATT, J.
This is a proceeding by certiorari under chapter 269, Laws 1880, to review the action of the assessors so far as the assessment of the real estate of the relator is concerned. The courts will not strain to find occasion to review and change the valuation set upon property by officers chosen for that purpose. It is only, therefore, where manifest injustice has resulted from the action that any change will be made. The statute chapter 269, Law's 1880, was passed to give a summary remedí' to an aggrieved taxpayer,—to review an assessment which is erroneous by reason of overvaluation, or is unequal, in that the assessment has been made at a higher proportionate' valuation than other real or personal property on the same roll by the same officers, and that the petitioner is or will be injured by such illegal, erroneous, or unequal assessment. In this case the claim was that the assessment upon the relator’s property was unequal, and out of proportion with the bulk of property, and much higher than other property upon the same tax roll. *27That issue involved primarily a question of fact. The only question of law that can be raised is whether the evidence is sufficient to bring the case within the terms of the statute. Undoubtedly the petitioner must produce sufficient proof to satisfy the court that his case fairly falls under the scope of the remedy which the statute provides. There are various ways in which assessors estimate the value of property for the purposes of taxation, such as its costs, its earning capacity, or its desirability as residence property or as farming land. Each of these estimates is considered, and it is one of the difficulties to be encountered by the court in reviewing the action of assessors to ascertain accurately these various values. Even adjoining farms of an equal number of acres may be very unequal in value. The statute does not seem to lay down any precise rule, but the court of appeals, in the case of People v. Carter, 109 N. Y. 576, 17 N. E. Rep. 222, says:
“Without undertaking to define the precise scope of the remedy for disproportionate valuations of property given by the act of 1880, we think it may be safely said that the petitioner must show a state of facts from which a presumption justly arises that the inequality of which he complains will subject him to the payment of more than his just proportion of the aggregate tax, and that this presumption is not raised by proof that in a particular instance property is assessed at a proportionately lower valuation than his own. ”
In this case the only evidence to sustain the finding of inequality in the assessment of one lot was that the assessment of one adjoining lot was lower in amount. ' It cannot be necessary that every piece of property in a town should be compared with the property upon which the tax is sought to be corrected, as that would furnish no safe or proper rule; but it must be of the surrounding property upon the same roll that will furnish a safe test of comparison with the property in question. In this case many pieces of real estate adjoining and surrounding the relator's property were compared with his valuation, both in regard to farming land and residence property, and they fairly showed a lower assessment" than that put upon the relator. We think the findings of fact made by the court below are fully sustained by the evidence, and that the conclusions of law are correct. Judgment affirmed.